                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

CIARA BOOTHE, on behalf of herself and                )
all others similarly situated,                        )
                                                      )
               Plaintiff,                             )
                                                      )      Case No.: 3:18-cv-00702
v.                                                    )
                                                      )      JURY DEMAND
                                                      )
ANDRADE’S CLEAN UP, INC.,                             )      JUDGE CAMPBELL
THE BEST TURN, INC. d/b/a                             )      MAGISTRATE JUDGE HOLMES
ANDRADE’S CLEAN UP, and                               )
JORGE ANDRADE, individually,                          )
                                                      )
               Defendants.                            )


                     REVISED ORDER APPROVING SETTLEMENT
                   AGREEMENT AND DISMISSING WITH PREJUDICE


       This matter came before the Court upon the Joint Motion to Approve Settlement

Agreement and Dismiss with Prejudice filed by Plaintiff Ciara Boothe (the “Named Plaintiff”),

both on behalf of herself and the individuals who opted into this lawsuit (the “Opt-In Plaintiffs”)

(collectively, the “Plaintiffs”), and Andrade’s Clean Up, Inc., The Best Turn, Inc. d/b/a

Andrade’s Clean Up, and Jorge Andrade (collectively, the “Defendants”) (collectively, the

“Parties”). Upon consideration of the Joint Motion and the Court’s review of the Parties’

Settlement Agreement (the “Agreement”), the Court finds as follows:

       The Plaintiffs filed this lawsuit on July 30, 2018 and a Second Amended Complaint

against Defendants on January 10, 2019, in the Middle District of Tennessee (the “Lawsuit”). In

the Lawsuit, the Plaintiffs assert they were not paid time and one-half their regular rate of pay for

all hours worked over 40 in a work week in violation of the Fair Labor Standards Act (“FLSA”),
                                                 1



     Case 3:18-cv-00702 Document 39 Filed 01/30/20 Page 1 of 4 PageID #: 134
29 U.S.C. § 201, et seq., including 29 U.S.C. § 207. To the contrary, Defendants assert that

Plaintiffs were paid in full compliance with the FLSA. The Parties therefore have a bona fide

dispute regarding Plaintiffs’ FLSA claims.

       The Agreement includes: (1) a payment to Named Plaintiff in the amount of $2,778.94;

(2) a payment to Opt-In Plaintiff Roberto Garcia Arbolaez in the amount of $2,778.94; (3) a

payment to Opt-In Plaintiff Maurillio Garcia Romero in the amount of $4,346.59; (4) a payment

to Opt-In Plaintiff Adriel Garcia Batres in the amount of $6,058.94; and (5) a payment to

Plaintiffs’ counsel at Florin, Gray, Bouzas, & Owens, LLC in the amount of $19,036.59, for fees

and expenses.

       The Agreement also includes: (1) a non-admissions clause; (2) a release of all Named

Plaintiffs’ and Opt-In Plaintiffs’ claims against Defendants, except those claims that cannot be

released under applicable law; and (3) dismissal with prejudice of Plaintiffs’ claims in the

Lawsuit.

       As set forth in the Parties’ Joint Motion, Plaintiffs have been represented by counsel

throughout the pendency of the Lawsuit. The Parties exchange initial disclosures, which enabled

them to assess the potential risks of litigation. While conducting early discovery, representatives

for both Parties reached a negotiated settlement of the claims of the Lawsuit without admission

of Defendants liability. Plaintiffs’ counsel believes the settlement is fair, adequate, reasonable,

and is in the Named Plaintiff and Opt-In Plaintiff’s best interests.

       The Court finds that the provisions in the Agreement and the totality of the settlement

and the circumstances surrounding the negotiation of the settlement constitute a “fair and

reasonable” resolution of a bona fide dispute regarding the claims released by the Agreement.



                                                  2



    Case 3:18-cv-00702 Document 39 Filed 01/30/20 Page 2 of 4 PageID #: 135
      Accordingly, it is hereby ORDERED that the Joint Motion is GRANTED.      The

Plaintiffs’ claims in the Lawsuit are hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 30th day of January, 2020.



                                                     ______________________________
                                                     Judge




                                          3



   Case 3:18-cv-00702 Document 39 Filed 01/30/20 Page 3 of 4 PageID #: 136
                                       APPROVED FOR ENTRY:


                                       /s/ Hunter A. Higdon
                                       Hunter A. Higdon, BPR No. 035546
                                       FLORIN GRAY BOUZAS OWENS, LLC
                                       16524 Pointe Village Drive, Suite 100
                                       Lutz, Florida 33558
                                       hhigdon@fgbolaw.com

                                       Attorney for Plaintiff



                                       /s/ Megan Sutton
                                       Mark A. Baugh, BPR No. 015779
                                       Megan Sutton, BPR No. 029419
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       Baker Donelson Center
                                       211 Commerce Street, Suite 800
                                       Nashville, TN 37201
                                       Telephone: (615) 726-5600
                                       Facsimile: (615) 726-0464
                                       mbaugh@bakerdonelson.com
                                       msutton@bakerdonelson.com

                                       Attorneys for Defendants




                                   4



Case 3:18-cv-00702 Document 39 Filed 01/30/20 Page 4 of 4 PageID #: 137
